COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER OF CONTINUING ABATEMENT

Appellate case name:        Jim Kelly, Karl Baldwin, and Wood Master Homes v. Karen
                            Tracy

Appellate case number:      01-18-00913-CV

Trial court case number:    1091620

Trial court:                County Civil Court at Law No. 1 of Harris County

        On December 17, 2019, this Court abated this appeal and remanded to the trial court
to hold a hearing within 60 days to determine whether any heir or personal representative
can substitute for appellee, Karen Tracy, who died while this appeal was pending, and
whether an heir or representative wishes to file a brief. See TEX. R. CIV. P. 151, 152, 154;
Casillas v. Cano, 79 S.W.3d 587, 591 (Tex. App.—Corpus Christi–Edinburg 2002, no
pet.). This Court’s order authorized the trial court to extend the time to hold the hearing on
any party’s motion.
       Appellants, Jim Kelly, Karl Baldwin, and Wood Master Homes, have filed an
advisory, which we construe as a motion to extend abatement. Appellants’ motion states
that the trial court, on the parties’ agreed motion, continued the hearing to April 1, 2020,
in part because an administrator has not yet been appointed for appellee’s estate.
Appellants’ motion states that a hearing on a motion to appoint an administrator for
appellee’s estate is currently pending in Harris County Probate Court No. 2 and appellants
anticipate the probate court will hold a hearing this month on the motion to appoint an
administrator.
        Accordingly, we grant appellants’ motion and extend abatement for the trial court
to hold a hearing on April 1, 2020, to determine whether any heir or personal representative
can substitute for appellee in this appeal and whether the heir or representative wishes to
file a brief.
       We order the county clerk to file a supplemental clerk’s record, and the court
reporter to file a supplemental reporter’s record, if any, within 15 days of the date of the
hearing. We further order the parties to file a joint status update in 30 days of the date of
this order and every 30 days thereafter until this appeal is reinstated. This appeal is abated,
treated as a closed case, and removed from the Court’s active docket. The appeal will
remain abated until the supplemental record is filed. Any party may file a motion to
reinstate the appeal at any time, or the Court may reinstate the appeal on its own motion.
Any party may file a motion to continue abatement.
       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually          Acting for the Court


Date: February 20, 2020




                                              2